DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-21 directed to inventions non-elected without traverse.  Accordingly, claims 11-21 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the marking system including a composition including at least one color precursor, a moldable substrate comprising a color developer and a modeling compound selected from one of the materials claimed, wherein the moldable substrate is impregnated with the color developer, and a marking instrument for applying the composition to the moldable substrate to form at least one colored mark on the moldable substrate.  The closest prior art is Li et al. applied in the previous Office action; however, the coating of Li et al. that contains the developer and a binder cannot read on a modeling compound that is impregnated with the color developer as would be understood by one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759